Suit was brought against the County Commissioners of Howard County by Antoinette Pindell for injuries received by her while driving along and. over one of the public highways of said county, occasioned by the dangerous condition of the road, etc. The plaintiff obtained judgment in her favor on a verdict of $600. The defendants took this appeal.
The Court held that the case made by the parties, as relied on in the appeal, was the same as in the former appeal, reported in 119 Md. 69, and that the evidence adduced to sustain their contentions was substantially the same; and the judgment of the lower Court was affirmed.
Burke, J.,
delivered the opinion of the Court.